Inventors: Rudin et al.				:
Patent No. 8,605,989				:
Issue Date: December 10, 2013		:		Decision on Petition
Application No. 12/371,473			:		
Filing Date: February 13, 2009		:
Atty. Docket No. 7662-3 (1159-012.101)	:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed July 12, 2021, which requests acceptance of an unintentionally delayed payment of the 3.5 year maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

As a preliminary matter, the Office notes the record fails to indicate the person who signed the petition has been given a power of attorney or authorization of agent, and the address listed in the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address in the petition.  However, all future correspondence will be directed solely to the absent the submission of a proper request to change the address of record.

The patent expired on December 11, 2017, because the 3.5 year maintenance fee was not timely paid.

The petition, the petition fee ($1,050), and the 3.5 year maintenance fee were filed on July 12, 2021.

The 7.5 year maintenance fee ($1,880) and a surcharge ($250) were submitted on December 9, 2021.
A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional. 

The petition includes the maintenance fee, the petition fee, and a statement of delay.

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on December 11, 2017, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on July 12, 2021.  Therefore, the Office is dismissing the petition in order to request additional information concerning the delay in the submission of the petition and maintenance fee.

The petition provides an explanation for the initial failure to pay the 3.5 year maintenance fee.  The petition indicates the patentee recently discovered the expiration of the patent.

The Office requests patentee provide the specific date the patentee discovered the patent had expired.  The information is necessary for the Office to evaluate the delay between the date of discovery and the date the petition was filed.  If the petition was not filed promptly after the date of discovery, patentee should provide information demonstrating the delay in filing the petition after the discovery was unintentional.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions

cc:	Klein, O’Neil & Singh, LLP
	Suite 275
	16755 Von Karman Ave.
	Irvine, CA 92606 



    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.